Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 38-51 are pending. Applicant’s preliminary amendment filed on 5/7/2019 is acknowledged.

2.  Applicant’s IDS, filed 4/9/2019 and 1/26/2022, are acknowledged and have been considered. 

Claim Rejections - 35 USC § 112
3.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 38-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

The term “substantially dissociate” in step (f) of base claim 38 (and hence all the dependent claims), is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The term “relatively low salt” in line 2 of claim 42 is a relative term which renders the claim indefinite.  While the specification as filed at ¶63 provides an example of the term by reciting “such as 150 mM NaCl”, the term is not otherwise defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 38-42, 45 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Igawa et al. (US 201/0336963) and Horne et al. (Protein Science 2011), in view of Enzelberger et al. (J. Molecular Biology, 2011) and Hermans et al. (WO/2006/059904).

With respect to base claim 38, Igawa teaches a method of screening for an antigen-binding molecule (¶20).

With respect to steps (a)-(c), Igawa teaches binding an antigen-binding molecule library to an antigen immobilized column (“solid support linked to a target” and “contacting the solid support with the plurality of affinity ligands”) under a first pH condition 6.7 to 10.00 (see ¶20 and in particular p. 4, left hand column; ¶s252, 254, ). 

With respect to steps (d)-(f), Igawa teaches washing the column to which the antigen was immobilized at for example pH 7.4 and then passing a buffer at pH 5.5 (“pH of about 4.0 to about 5.5”) through the column to elute antibodies which were collected (¶357)

With respect to claim 39, Igawa teaches that nucleic acids can be used to prepare the ABP library (¶s220, 242). 

With respect to claim 40, Igawa teaches adding a adding a promoter to construct a ribosome display library of the histidine-modified CDR library (¶348). 

With respect to claim 41, Igawa teaches phage libraries for producing the affinity ligands which are for example variable regions of human antibodies (¶192). Igawa teaches that histidine mutations can be introduced into the libraries (¶233). Igawa exemplifies conferring pH-dependent antigen binding ability by histidine modification of CDR using phage display technology (example 3). 

With respect to claims 42, Igawa teaches elution of affinity ligand/antibodies from the column using 50 mM MES-NaCl at pH 5.5, which intersects applicant’s claimed “about 4.0 to about 5.5” pH range (¶357). As the specification has not provided any limiting definition of what constitutes a “relatively low salt concentration” other than to provide one example of 150 mM NaCl, the salt concentration taught by Igawa is considered to be “relatively low”. 

With respect to claim 45, Igawa teaches that the column is washed with a buffer at pH 7.4, which intersects applicant’s claimed range of 6.0-8.0. (¶357). 

With respect to claim 49, Igawa as noted supra teaches that the antigen binding protein are for example a library of mutated antibody sequences (“plurality of affinity ligands is a plurality of antibodies”)

With respect to claim 50, Igawa teaches that the antibodies include antibody fragments such as Fab fragments (¶s142, 301). 

Horn teaches generating a novel combinatorial histidine phage library where every possible combination of histidine and wild-type residue is sampled throughout the interface of an anti-RNase A single domain VHH antibody. (abstract; p. 1622, lines 1-10). Horn teaches that phage selection included capturing the RNase A binding library members at physiological pH 7.4 using biotinylated RNAse A and streptavidin coated magnetic beads (“providing a solid support linked to a target” and “contacting the solid support with the plurality of affinity ligands”. Phage particles retained on the magnetic beads were subjected to several wash steps to remove low-affinity variants. Phage elution was released using moderately acidic conditions, pH 4.0-5.5), which intersects applicant’s claimed “about 4.0 to about 5.0”. (p. 1622 1st full ¶). 

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that the library is a “naive affinity ligand library”, which is defined at ¶42 of the specification as referring to an expression library that expresses a large number of recombinant proteins, polypeptides, or peptides that have a large diversity of structure or specificity in their binding domain, and one generated form synthetic or natural ligand repertoires that have not previously been subjected to selections for increased affinity for a target. Igawa for example instead exemplifies modifying particular antibodies like a humanized IL-6 receptor antibody with histidine in various positions (see ¶s 346-347, 361).

The prior art teachings also differ in the recitation that the affinity ligand libraries are not preselected for characteristics favoring reduced binding strength to the target molecule under mild elution conditions. (claim 51).l As Igawa actually teaches that the libraries are prepared with increased histidine content (¶242), Igawa would appear to teach that the altered libraries are in fact preselected for a characteristic which favors reduced binding strength to the target molecule under mild elution conditions. 

Enzelberger teaches that a complete de novo design and construction of a HuCal (human combinatorial antibody library) has been described and that the design consists of consensus VH and VL master genes that reproduce the overall human antibody repertoire in terms of structure and amino acid diversity. (p. 262, 1st ¶).

Enzelberger also teaches design of HuCAL (human combinatorial antibody library) PLATINUM which is an optimized, second-generation, synthetic human Fab antibody library with six trinucleotide-randomized complementarity-determining regions (CDRs). Enzelberger teaches that full-length IgGs derived from the library show both significant improvements in expression levels and less undesirable glycosylation sties when compared to a prior library and that the library led to isolation of about fourfold more unique sequences and to a higher number of high-affinity antibodies (abstract). Enzelberger teaches that the goal of the second generation HuCAL antibody library was to increase the number of antigen-specific functional antibodies by improving the design of CDRR-H3 sequences in order to obtain antibodies that fold more properly, show improved binding properties and remove sequences form the library which are considered unproductive (p. 262 2nd ¶). It is noted that the HuCAL PLATINUM is the same library used in the examples of the current specification (see ¶84). The library is accordingly considered to constitute a “naïve affinity ligand library” and one which is not preselected for characteristics favoring reduced binding strength to the target molecule under mild elution conditions.

Hermans also teaches generation of a VHH library. Hermans teaches that the VHH fragments can be derived from either an immune repertoire or they can be selected from a non-immunized VHH library (p. 15, lines 6-9). Hermans further teaches that such VHH fragments can be used for affinity purification of human IgG molecules such that such molecules can be released at mild elution conditions (example 4 at p. 20). Hermans exemplifies performing elution with a buffer having a pH value between 2 and 4. (p. 20, line 10). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted as a particular affinity ligand library to produce a plurality of affinity ligands which are pH dependent such that the ligands dissociate from their target as taught by Igawa and Horne, a naïve affinity ligand such as one of the naïve affinity ligands taught by Enzelberger and Hermans.  Those of skill in the art would have had reason to do so because Hermans teaches that antibody binding libraries can be generated from non-immunized VHH library to generate VHH binding molecules which can be eluted under mild elation conditions, and Enzelberger teaches that its library offers many advantages in the form of diversity of antibody binding molecules generated. Those of ordinary skill in the art would accordingly be motivated to use such types of antibody libraries for the generation of pH affinity ligands which are pH sensitive as taught by Igawa and Horn in order to for example produce antigen-binding molecules with improved pharmacokinetics as taught by Igawa. The combination/substitution of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

7.  Claims 38-42, 45, and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Igawa et al. (US 201/0336963) and Horne et al. (Protein Science 2011), in view of Enzelberger et al. (J. Molecular Biology, 2011) and Hermans et al. (WO/2006/059904), as applied to claims 38-42, 45 and 49-51 above, and further in view of Ito (US 2013/0078741), (Fassina et al. J. Mol Recogn. 1998) and Park (Abstracts form American Chemical Society, 2004). 

The prior art teachings of Igawa, Horne, Enzelberger and Hermans are discussed supra.

The teachings differ in the recitation that the target which is linked to the solid support is an immunoglobulin (claim 47) such as IgM, IgA or IgE (claim 48). 

Ito teaches that IgA is not only an important antibody for mucosal immunity but also constitutes the second major antibody class following IgG in blood and works to defend against bacterial or viral infection. (¶2). Ito teaches a method for purifying human IgA, which is the “target” using a peptide (¶s21-22). Ito teaches that peptides capable of specifically binding to human IgG were found by a biopanning method from a library designed and constructed with reference to a random peptide library (¶59). Ito teaches isolation of human IgA specific phage from a random peptide T6 phage library by applying a T7 phage library with mixture of peptides to well coated with human IgG followed by transferring the supernatant to wells coated with human IgA (¶118).

Fassina teaches that many monoclonal antibodies of the E class have been developed for therapeutic applications and large amounts of highly pure material are required to extend the clinical investigation. (p. 249 under “discussion). Fassina teaches antibodies of the E class are purified mainly by immunoaffinity chromatography using anti-IgE antibodies  immunized on solid support, which is considered a “solid support linked to a target” where the “target is an immunoglobulin” which is IgE.

Park teaches that unlike IgG, IgM is not effectively bound by protein A or protein G. These properties introduce difficulties in the purification and analysis. Park teaches an immune-affinity chromatography method using a goat anti-mouse IgM antibody couple to Sepharose, which is considered “a solid support linked to a target” which is considered the immunoglobulin M, for the quantification of IgM antibody (abstract). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted as a particular naïve affinity ligand library to produce a plurality of affinity ligands which are pH dependent such that the ligands dissociate from their target as taught by Igawa, Horne, Enzelberger and Hermans using a support which is linked to a target which is an immunoglobulin such as IgA, IgM or IgE.  Those of skill in the art would have had reason to do so because Ito, Fassina and Park teach that antibodies of the IgA, IgM and IgE are extremely important for therapeutic and diagnostic applications and that such antibodies can be isolated using supports which either include these types of antibodies attached to solid supports or where in the case of Park target such as anti-IgM are used for their isolation.  The combination/substitution of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


8.  Claims 38-42, 45-46 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Igawa et al. (US 201/0336963) and Horne et al. (Protein Science 2011), in view of Enzelberger et al. (J. Molecular Biology, 2011) and Hermans et al. (WO/2006/059904), as applied to claims 38-42, 45 and 49-51 above, and further in view of (Fassina et al. J. Mol Recogn. 1998).

The prior art teachings of Igawa, Horne, Enzelberger and Hermans are discussed supra.

The teachings differ in the recitation that the washing buffer includes a relatively low salt concentration (claim 46). The specification of the current application does not provide a definition of what a “relatively low salt concentration” would be. However, it does provide an example of 150 mM NaCl at ¶63.

Fassina teaches the immobilization of the ligand TG19318 to sepharose (solid support linked to a target) and performing affinity chromatography for IgE includes a wash with a loading buffer that contains 50 mM sodium phosphate, pH 7.0 (p. 247 under “affinity column preparation and spanning to p. 248 under “IgE purification on TG19318 affinity column). As the specification of the current application does not provide a limiting definition of what constitutes a “relatively low salt concentration” the 50 mM sodium phosphate which is below applicant’s example of 150 mM is considered to meet the definition. 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Igawa, Horn, Enzelberger and Hermans teach using naïve affinity ligand libraries to produce affinity ligands which a pH dependent to a solid support linked to a target. While the references do not specifically recite that a wash is done with a “relatively low salt concentration” one of ordinary skill in the art would look to Fasisna which teaches that affinity chromatography using target molecules immobilized on solid supports for the purification of IgM can include a wash which includes a relatively low amount of salt concentration prior to elution of the IgM to be purified.  

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

9.  No claim is allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 29, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644

	
	/DANIEL E KOLKER/           Supervisory Patent Examiner, Art Unit 1644